Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Preliminary Claim Amendment dated 12/30/2020
2.	Claims 1-14 were cancelled.
New claims 22 (see page 1, lines 4-5 of the specification as originally filed), 23 (see paragraph [0253] of applicants’ published application, i.e., US PG PUB 2021/0108090), and 24 (see paragraphs [0189] and [0253] of applicants’ published application, i.e., US PG PUB 2021/0108090) were added, which are supported by applicants’ original disclosure.  
	Thus, no new matter is present.

Claim Objections
3.	Claim 15, 19, and 24 are objected to because of the following informalities:  
	As to Claim 15: The applicants are advised to add the phrase “for powder coating” after “a binder” recited in steps a1) and b2) to be consistent in language used in the preamble of the claim. 
	The applicants are also advised to delete the phrase “with dispersion of the effect pigment” in step b1) of claim 15 and delete the comma (,) after the claimed phrase “c2) coating the effect pigment with a binder within a timespan tinsol”.
	The applicants are further advised to add the phrase “to prepare a coated effect pigment” after the claimed phrase “coating the effect pigment with a binder within a timespan tinsol, at a temperature Tinsol”.
	Lastly, the applicants are advised to replace “a binder” in the claimed phrase “coating the effect pigment with a binder within a timespan tinsol, at a temperature Tinsol” with “the binder” as shown in page 30, lines 14-16, of the present specification. 
	As to Claim 19: The applicants are advised to delete the term “also” in the phrase “also mixtures thereof” recited in claim 19. 
	As to Claim 24: To be consistent with the language set forth in paragraph [0235] of applicants’ published application, i.e., US PG PUB 2021/0108090, the applicants are advised to replace the claimed phrase “wherein the additive is styrene” with the new phrase “wherein the additive is a comb polymer based on maleic anhydride and styrene”. 
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to Claim 17: It recites “wherein the temperature Tinsol for step c1) or c2) is a range from 10°C to 5°C below the boiling temperature of the organic solvent or solvent mixture” (Emphasis added).  Claim 15, on which claim 17 depends from, do not provide proper antecedent basis for the presence of “organic solvent” in step c2).  Thus, it is not clear whether “the organic solvent” in step c2) recited in claim 17 is referring to “a solvent or solvent mixture” (in step a2)) recited in claim 15, on which claim 17 depends from, or additional/new solvent. 
	Accordingly, the scope of this claim is deemed indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 15, 19, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kaupp et al. (US 2010/0095868) in view of Skillman et al. (WO 2011/019840; utilizing US 9,920,217 as its Equivalent). 
	It is noted that Skillman et al. (WO 2011/091840) is used for date purposes, and column, line numbers cited below refer to its Equivalent, namely US 9,920,217. 
	The claims are directed to a method for producing a coated effect pigment comprising a platelet-shaped substrate and a coating applied thereon comprising a binder for powder coating, involving the steps a1) dissolving a binder which is spontaneously precipitable in an organic solvent or solvent mixture within a first time span of tsol at a temperature Tsol, b1) subsequently adding an effect pigment to the solvent or solvent mixture from a1), c1) coating the effect pigment with the binder within a second timespan tinsol at a temperature Tinsol,, and d) removing the coated effect pigment from the solvent or solvent mixture.  The claimed second timespan tinsol and temperature Tinsol are broadly interpreted to include any temperature and timespans so long as step c1) is carried out. 
	Moreover, according to paragraphs [0038]-[0054] of applicants’ published application, i.e., US PG PUB 2021/0108090, the claimed phrase “spontaneously precipitable” is when the temperature changes slightly, as a result, for example, of the release of heat of solvation, and slight temperature changes are understood here as changes in the region of 0 to 5° C.  Moreover, the specification further discloses that “[w]hile the dissolution of the polymers prior to the spontaneous precipitation did take place without visible residues, the solutions always have a certain opacity, suggesting the presence of a colloidal state as a result of aggregation of the dissolved polymer.”
	As to Claims 15, 19 and 22: Kaupp et al. disclose a coated pearlescent pigment and a method for producing the same (which according to page 15, lines 18-20, of the present specification, corresponds to the claimed “effect” pigment), wherein the coated pearlescent pigment is used in coatings and printing inks (Paragraphs [0001], [0025]-[0028], and [0126]) and comprises a platelet-shaped substrate and a coating applied thereon comprising a binder for powder paints (coatings) (Paragraphs [0031]-[0033], [0039], and [0066]).  This method taught by Kaupp et al. involves the steps of a) producing a solution or dispersion of a polymeric binder in a solvent, preferably an organic solvent that may be selected from, among other things, acetone and ethyl acetate by dissolving the binder in the solvent (corresponding to the claimed step a1)), b) adding pearlescent pigment to the solvent and coating the pearlescent pigment with the binder at any temperature for any amount of time inclusive of those claimed (corresponding to the claimed steps b1) and c1)), and c) removing the solvent from the coated pearlescent pigment (corresponding to the claimed step d) (Paragraphs [0017]-[0021] and [0109]-[0122]). 
	While Kaupp et al. disclose that the binder, including polyester, result from secondary precipitations during the coating process described above (Paragraphs [0031]-[0039]), they do not specifically mention dissolving the binder that is spontaneously precipitable in the organic solvent within a first time span of tsol at a temperature Tsol as required by the claims of the present application. 
	Nevertheless, Skillman et al., like Kaupp et al., disclose coating applications on substrates and coated articles (Col. 11, lines 50-65, and see also abstract of Skillman et al.).  Skillman et al. further disclose dissolving polymer particles including polyester particles as a binder component of a coating composition in an organic solvent at a suitable temperature (corresponding to the claimed temperature Tsol) for a suitable time period, e.g., 15-30 seconds (corresponding to the claimed first time span of tsol), such that polyester particles were spontaneously precipitated (Col. 4, lines 25-67, Col. 8, lines 28-41, and Col. 11, line 59-Col. 12, line 20). 
	Given the above teachings, it would have been obvious to one of ordinary skill in the art to dissolve the binder that is spontaneously precipitable in the organic solvent within the claimed first time span of tsol at the claimed temperature Tsol taught by Skillman et al. in the method of Kaupp et al., with a reasonable expectation of successfully preparing desired coated articles.

6.	Claims 20 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kaupp et al. (US 2010/0095868) in view of Skillman et al. (WO 2011/019840; utilizing US 9,920,217 as its Equivalent) as applied to claims 15, 19, and 22 above, and further in view of Lamprey et al. (US 2003/0195291) OR Gobelt et al. (WO 2013/189568; utilizing US 2015/0152211 as its English equivalent).
	It is noted that Gobelt et al. (WO 2013/189568) is used for date purposes only, and all paragraph numbers cited below refer to its English equivalent, namely US 2015/0152211, because WO 2013/189568 is in German.  
	The disclosures with respect to Kaupp et al. and Skillman et al. in paragraph 5 are incorporated here by reference.  While Kaupp et al. disclose the addition of other additives and/or auxiliaries (Paragraphs [0085]-[0086]), they do not specify these additives as a precipitation assistant as required by claim 20 which according to present claims 23 and 24 correspond to a comb polymer based on maleic anhydride and styrene.
	However, Lamprey et al. disclose the use of comb-like polymer based on maleic anhydride and styrene (which according to applicants correspond to the claimed precipitation assistant additive) for the purposes of preparing modified pigment suitable for coating and ink applications (Paragraphs [0040] and [0043]). 
	Alternatively, Gobelt et al. teach employing comb polymer based on maleic anhydride and styrene additive (which according to applicants correspond to the claimed precipitation assistant additive) for preparing coated pigments and obtaining desired properties (Paragraphs [0003], [0049]-[0054], [0062]-[0064], and [0113]-[0116]).  
	Given the above teachings, it would have been obvious to one of ordinary skill in the art to add the claimed comb polymer based on maleic anhydride and styrene (precipitation assistant additive) taught by Lamprey et al. or Gobelt et al. in the coated (modified) pigment suggested by Kaupp et al. and Skillman et al., with a reasonable expectation of successfully using the same for coating or ink applications. 

Allowable Subject Matter
7.	Claims 16 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

8.	For record purposes, it is also noted that there are no prior art rejections of present claim 17 at this time.

Correspondence
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANNAH J PAK whose telephone number is (571)270-5456. The examiner can normally be reached 8-5 PM; M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANNAH J PAK/Primary Examiner, Art Unit 1764